 



EXECUTION COPY

      CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue
New York, NY 10010   CREDIT SUISSE
Eleven Madison Avenue
New York, NY 10010

CONFIDENTIAL
February 17, 2006
Alion Science and Technology Corporation
1750 Tysons Boulevard
McLean, VA 22102

Attention:   John M. Hughes
Chief Financial Officer

Alion Science and Technology Corporation
$50,000,000 Incremental Term Loan Facility
Amendment to Existing Term Loan Facility
Commitment Letter
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of August 2, 2004, as
amended pursuant to that certain Incremental Term Loan Assumption Agreement and
Amendment No. 1 dated as of April 1, 2005 (the “Credit Agreement”), among Alion
Science and Technology Corporation, a Delaware corporation (the “Borrower” or
“you”), the lenders party thereto (the “Lenders”) and Credit Suisse (formerly
known as Credit Suisse First Boston, “CS”), as Administrative Agent and
Collateral Agent. Terms used but not defined in this commitment letter (this
“Commitment Letter”) shall have the meanings assigned thereto in the Credit
Agreement.
     You have informed CS, in its capacity as the Administrative Agent, and
Credit Suisse Securities (USA) LLC (“CS Securities” and, together with CS and
their respective affiliates, “Credit Suisse”, “we” or “us”) that (a) you intend
to consummate one or more Permitted Acquisitions, (b) pursuant to Section 2.24
of the Credit Agreement, you desire to obtain Incremental Term Loan Commitments
for additional Term Loans (or, to the extent contemplated by the fourth
paragraph of the fee letter dated the date hereof, among the Borrower, CS and CS
Securities (the “Fee Letter”), Other Term Loans) in an aggregate principal
amount of $50,000,000 (the “Incremental Term Facility”) and to use the proceeds
thereof to finance such Permitted Acquisitions, to pay related fees and expenses
and for other general corporate purposes and (c) you desire to amend certain
provisions of the Credit Agreement in order (i) to give effect to the making of
loans under the Incremental Term Facility and the treatment of such loans as
Term Loans for all purposes of the Credit Agreement and the other Loan
Documents, (ii) to

 



--------------------------------------------------------------------------------



 



 2
modify certain of the financial covenants contained therein and (iii) to make
certain other changes thereto (the “Related Amendment”).
     In connection with the foregoing, (a) CS is pleased to advise you of its
commitment to provide the entire principal amount of the Incremental Term
Facility and (b) CS Securities is pleased to advise you of its agreement to use
commercially reasonable efforts to arrange the Related Amendment, in each case
upon the terms and subject to the conditions set forth in this Commitment
Letter.
     You hereby appoint (a) CS Securities to act, and CS Securities hereby
agrees to act, as sole bookrunner and sole lead arranger in respect of the
Incremental Term Facility, and (b) CS to act, and CS hereby agrees to act, as
sole administrative agent and sole collateral agent in respect of the
Incremental Term Facility. Each of CS Securities and CS, in such capacities,
will perform the duties and exercise the authority customarily performed and
exercised by it in such roles. You agree that no other titles will be awarded
and no compensation (other than that expressly contemplated by this Commitment
Letter and the Fee Letter) will be paid in connection with the Incremental Term
Facility or the Related Amendment unless you and we shall so agree.
     We reserve the right, prior to or after the execution of definitive
documentation for the Incremental Term Facility, to syndicate all or a portion
of our commitment in respect of the Incremental Term Facility to a group of
financial institutions identified by us in consultation with and reasonably
acceptable to you (together with CS, the “New Term Lenders”). We intend to
commence syndication efforts promptly upon the execution of this Commitment
Letter, and you agree actively to assist us in completing a satisfactory
syndication. Such assistance shall include (a) your using commercially
reasonable efforts to ensure that any syndication efforts benefit from your
existing lending and investment banking relationships, (b) direct contact (at
times mutually agreed) between senior management, representatives and advisors
of the Borrower and the proposed New Term Lenders, (c) assistance by you in the
preparation of a Confidential Information Memorandum for the Incremental Term
Facility and other marketing materials to be used in connection with the
syndication, (d) prior to the launch of the syndication, the obtaining of
ratings for the Incremental Term Facility from each of Standard & Poor’s Ratings
Service and Moody’s Investors Service, Inc., and (e) the hosting, with CS
Securities, of one or more meetings (at times mutually agreed) of prospective
New Term Lenders. You agree, at the request of CS Securities, to assist in the
preparation of a version of the Confidential Information Memorandum and other
marketing materials and presentations to be used in connection with the
syndication of the Incremental Term Facility, consisting exclusively of
information and documentation that is either (i) publicly available or (ii) not
material with respect to the Borrower and its subsidiaries and any of their
respective securities for purposes of United States Federal and state securities
laws.
     CS Securities will manage, in consultation with you, all aspects of the
syndication of the Incremental Term Facility, including decisions as to the
selection of institutions to be approached and when they will be approached,
when their commitments will be accepted, which institutions will participate and
the allocation of the commitments among the New Term Lenders (subject to the
institutions which will participate and the commitment allocations being
reasonably acceptable to you).
     To assist CS Securities in its syndication efforts, you agree promptly to
prepare and provide to Credit Suisse all information with respect to the
Borrower and its subsidiaries,

 



--------------------------------------------------------------------------------



 



 3
including all financial information and projections (the “Projections”), as we
may reasonably request. You hereby represent and covenant that (a) all
information other than the Projections and information of a general economic
nature (the “Information”), taken as a whole, that has been or will be prepared
by or on behalf of you or any of your representatives and that has been or will
be made available to Credit Suisse by you or any of your representatives in
connection with the transactions contemplated hereby is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (b) the Projections that have been or will be prepared
by or on behalf of you or any of your representatives and that have been or will
be made available to Credit Suisse by you or any of your representatives in
connection with the transactions contemplated hereby have been or will be
prepared in good faith based upon assumptions that are reasonable at the time
made and at the time the related Projections are made available to Credit Suisse
(it being understood that the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower, and that no assurance can be given that such Projections will be
realized). You agree that if at any time prior to the closing of the Incremental
Term Facility and the effectiveness of the Related Amendment any of the
representations in the preceding sentence would be incorrect if the Information
and Projections were being furnished, and such representations were being made
by you, at such time, then you will promptly supplement the Information and the
Projections so that such representations will be correct under those
circumstances. In arranging and syndicating the Incremental Term Facility and
arranging the Related Amendment, we will be entitled to use and rely primarily
on the Information and the Projections without responsibility for independent
verification thereof.
     As consideration for CS’s commitment hereunder, and CS Securities’s and
CS’s agreements to perform the services described herein, you agree to pay to CS
Securities the fees set forth in the Fee Letter.
     CS’s commitment hereunder, and CS Securities’s and CS’s agreements to
perform the services described herein, are subject to (a) our not having
discovered or otherwise become aware of any information not previously disclosed
to us that we believe to be inconsistent in a material and adverse manner with
our understanding, based on the information, taken as a whole, provided to us
prior to the date hereof, of the business, assets, liabilities, operations,
financial condition or Projections of the Borrower and its subsidiaries, taken
as a whole, (b) there not having occurred any event, change or condition since
September 30, 2005 (the date of the most recent audited financial statements of
the Borrower delivered to Credit Suisse as of the date hereof) that,
individually or in the aggregate, has caused, or could reasonably be expected to
cause, a material adverse condition in or materially adverse effect on the
business, assets, liabilities, operations or financial condition of the Borrower
and its subsidiaries, taken as a whole, (c) the absence of a material disruption
or adverse change in financial, banking or capital markets generally, or in the
market for new issuances of leveraged loans in particular, in each case that, in
CS Securities’s reasonable judgment, could be expected to materially impair the
syndication of the Incremental Term Facility, (d) our satisfaction that, prior
to and during the syndication of the Incremental Term Facility, there shall be
no other issues of debt securities or commercial bank or other credit facilities
of the Borrower or its subsidiaries being offered, placed or arranged, (e) the
negotiation, execution and delivery of definitive documentation with respect to
the Incremental Term Facility reflecting the terms and conditions set forth
herein and in the Credit Agreement and otherwise reasonably satisfactory to
Credit Suisse and its counsel, (f) CS Securities’s having been afforded

 



--------------------------------------------------------------------------------



 



 4
a period of at least 20 consecutive days following the launch of the general
syndication of the Incremental Term Facility (“launch” being defined as the date
of the general meeting with prospective New Term Lenders) and immediately prior
to the closing date to syndicate the Incremental Term Facility and (g) your
compliance with the terms of the Fee Letter.
     You acknowledge that Credit Suisse may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which you may have conflicting interests regarding the
transactions described herein and otherwise. Neither we nor any of our
affiliates will use confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or our other relationships
with you in connection with the performance by us of services for other
companies, and we will not furnish any such information to other companies. You
also acknowledge that neither we nor any of our affiliates has any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained by us from other
companies.
     You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and Credit Suisse is intended to be or has been created
in respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether Credit Suisse has advised or is advising you on other
matters, (b) Credit Suisse, on the one hand, and you, on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, nor do you rely on, any fiduciary duty on the part of Credit Suisse, (c) you
are capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) you have been advised that Credit Suisse is engaged in a broad range
of transactions that may involve interests that differ from your interests and
that Credit Suisse has no obligation to disclose such interests and transactions
to you by virtue of any fiduciary, advisory or agency relationship, and (e) you
waive, to the fullest extent permitted by law, any claims you may have against
Credit Suisse for breach of fiduciary duty or alleged breach of fiduciary duty
and agree that Credit Suisse shall have no liability (whether direct or
indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors.
     This Commitment Letter shall not be assignable by you without the prior
written consent of CS and CS Securities (and any attempted assignment without
such consent shall be null and void), is intended to be solely for the benefit
of the parties hereto (and Indemnitees (as defined below)), and is not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto (and Indemnitees). CS may assign its commitment
hereunder to any of its affiliates or, with your consent (which shall not be
unreasonably withheld or delayed), to any prospective New Term Lender. Any such
assignment to an affiliate will not relieve CS from any of its obligations
hereunder unless and until such affiliate shall have funded the portion of the
commitment so assigned (or the commitment of CS hereunder shall have otherwise
terminated in accordance with the terms of this Commitment Letter). Any such
assignment to a prospective New Term Lender shall release CS from the portion of
its commitment hereunder so assigned. Any and all obligations of, and services
to be provided by, CS Securities or CS hereunder may be performed and any and
all rights of CS Securities or CS hereunder may be exercised by or through any
of their respective affiliates or branches. This Commitment Letter may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by CS Securities, CS and you. This Commitment Letter may be

 



--------------------------------------------------------------------------------



 



 5
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Commitment Letter by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. THIS COMMITMENT LETTER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.
     Each of the parties hereto hereby irrevocably and unconditionally
(a) submits, for itself and its property, to the non-exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter or the
transactions contemplated hereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State or, to the extent permitted
by law, in such Federal court, (b) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter or the transactions contemplated hereby in any New York
State or in any such Federal court and (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
     This Commitment Letter is delivered to you on the understanding that
neither this Commitment Letter nor the Fee Letter nor any of their terms or
substance shall be disclosed, directly or indirectly, to any other person except
(a) to your affiliates, officers, directors, employees, attorneys, accountants
and advisors on a confidential and need-to-know basis or (b) as required by
applicable law or compulsory legal process (in which case you agree to inform us
promptly thereof). Credit Suisse acknowledges and agrees that the Borrower may
file this Commitment Letter with the Securities and Exchange Commission as an
exhibit to any of its periodic reports. Credit Suisse acknowledges and agrees
that the provisions of Section 9.16 (Confidentiality) of the Credit Agreement
apply to all Information (as defined therein) provided by the Borrower to Credit
Suisse hereunder or in connection with the Incremental Term Facility.
     Notwithstanding anything herein to the contrary, any party to this
Commitment Letter (and any employee, representative or other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by this
Commitment Letter and the Fee Letter and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure, except that (i) tax treatment and tax structure
shall not include the identity of any existing or future party (or any affiliate
of such party) to this Commitment Letter or the Fee Letter and (ii) no party
shall disclose any information relating to such tax treatment and tax structure
to the extent nondisclosure is reasonably necessary in order to comply with
applicable securities laws. For this purpose, the tax treatment of the
transactions contemplated by this Commitment Letter and the Fee Letter is the
purported or claimed U.S. federal income tax treatment of such transactions and
the tax structure of such transactions is any fact that may be relevant to
understanding the purported or claimed U.S. federal income tax treatment of such
transactions.

 



--------------------------------------------------------------------------------



 



 6
     The Borrower acknowledges and agrees that the provisions of Section 9.05
(Expenses; Indemnity) of the Credit Agreement apply to the actions and
activities of Credit Suisse and its Related Parties (collectively referred to as
“Indemnitees”) under this Commitment Letter and the Fee Letter and in connection
with the proposed Incremental Term Facility and the Related Amendment.
     The compensation, reimbursement, indemnification, confidentiality,
jurisdiction and waiver of jury trial provisions contained herein and in the Fee
Letter shall remain in full force and effect regardless of whether definitive
financing documentation for the Incremental Term Facility or the Related
Amendment shall be executed and delivered and notwithstanding the termination of
this Commitment Letter.
     You acknowledge that the Related Amendment will require the consent of the
Required Lenders and each Term Lender. CS supports the Related Amendment and
intends to recommend the Related Amendment to the Lenders for their approval,
but no assurance can be given that such approval will be obtained.
     Credit Suisse hereby notifies you that pursuant to the requirements of the
USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)
(the “PATRIOT Act”), Credit Suisse and each New Term Lender is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address, tax identification number and other
information regarding the Borrower that will allow Credit Suisse or such New
Term Lender to identify the Borrower in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act and is
effective as to Credit Suisse and each New Term Lender.
     If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and the Fee Letter by not later
than 5:00 p.m. (New York City time) on February 20, 2006. CS’s commitment
hereunder, and CS Securities’s and CS’s agreements to perform the services
described herein, will expire at such time in the event that Credit Suisse has
not received such executed counterparts in accordance with the immediately
preceding sentence. In the event the initial borrowing in respect of the
Incremental Term Facility does not occur on or before March 15, 2006, then this
Commitment Letter, CS’s commitment and CS Securities’s and CS’s agreements to
perform the services described herein shall automatically terminate unless
Credit Suisse shall, in its discretion, agree to an extension. Neither the
execution and delivery of this Commitment Letter nor the termination hereof
shall affect your obligations under the fee letter dated June 10, 2004, between
the Borrower and CS. The Borrower and Credit Suisse agree that this Commitment
Letter and the Fee Letter shall be effective as of February 15, 2006.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



 7
     Credit Suisse is pleased to have been given the opportunity to assist you
in connection with this important financing.

                      Very truly yours,
 
                    CREDIT SUISSE SECURITIES (USA) LLC
 
               
 
      by       /s/ Christopher G. Cunningham              
 
          Name:   Christopher G. Cunningham
 
          Title:   Managing Director
 
                    CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
               
 
      by       /s/ Robert Hetu              
 
          Name:   Robert Hetu
 
          Title:   Managing Director
 
               
 
      by       /s/ Cassandra Droogan              
 
          Name:   Cassandra Droogan
 
          Title:   Vice President

              Accepted and agreed as of the date first above written:    
 
            ALION SCIENCE AND TECHNOLOGY CORPORATION    
 
           
   by
      /s/ John M. Hughes              
 
  Name:   John M. Hughes    
 
  Title:   Chief Financial Officer    

 